



Steve Newlin
Chairman & Chief Executive Officer


Univar Inc.
3075 Highland Parkway, Suite 200
Downers Grove, IL 60515
USA
                                   unvr-3312018_ceoofferletter.jpg
[unvr-3312018_ceoofferletter.jpg]
 
 







February 1, 2018






Dear David:


I am very pleased to formally offer you the role of President and Chief
Executive Officer, Univar Inc. In this role, you will report to the Univar Board
of Directors. Between now and May 9, 2018 we will work together to transition
all strategic, investor, people leadership and operational aspects of our
business. After May 9, I will continue to support you as Executive Chairman of
the Board.


David, as you know, we conducted a careful and deliberate CEO search to ensure
we had the right individual to lead our Company through its next chapter. I am
extremely confident in our selection. Your deep industry knowledge, growth
mindset and engaging leadership style uniquely positions you for success as
Univar’s next CEO. I have appreciated your partnership over the last 24 months
and I am proud of the progress that has been made in defining and embedding our
three strategic priorities and laying the foundation for meaningful culture
change. Your unwavering commitment to Commercial Greatness, Operational
Excellence and One Univar will fuel the long-term success of our Company


The compensation terms of this offer are included on the attached Compensation
Summary Sheet. Please let me know if you have any questions regarding this
package.


On behalf of the Board, the Operating Council and our team of over 8500
employees, I want to congratulate you on your appointment to CEO. We clearly
have the right leader to continue to energize our talented employees and
profitably grow our company.


Best Regards,






Stephen D. Newlin
Chairman & Chief Executive Officer


Cc:    D. Sparacino
J. Carr




1